Citation Nr: 1117727	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include as secondary to exposure to Agent Orange.

2. Entitlement to service connection for a skin disorder, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was previously before the Board in January and June 2009 when it was remanded for further development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the remands pertaining to the issue of entitlement to service connection for a skin disorder, to include as secondary to Agent Orange, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In his April 2005 claim, the appellant requested service connection for lumps.  The appellant has submitted evidence and statements concerning a calcified mass on his right middle finger.  See September 2005 primary care telephone call record; March 2009 statement; March 2006 operative report from V.E., M.D.  The issue of entitlement to service connection for a calcified mass of the right middle finger has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a lung disorder, to include as secondary to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a skin disability that is related to service.  


CONCLUSION OF LAW

A skin disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for a skin disorder, to include as secondary to Agent Orange.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in April 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the degree of disability and effective date was sent in March 2006.  Dingess/Hartman, at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided time to respond with additional argument and evidence and the claim was readjudicated and supplemental statements of the case (SSOCs) were provided to the appellant in March 2009 and January 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private treatment records identified by the appellant have been obtained, to the extent possible.  The AMC obtained private treatment records or a negative response from all of the providers listed by the appellant in a March 2009 VA Form 21-4142, Authorization and Consent to Release Information.  The appellant was notified of the private treatment records that were not obtained.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a February 2009 medical examination and a November 2009 VA opinion to obtain opinions as to whether any skin disability found in the examination was the result of service, to include exposure to Agent Orange.  The examination and opinion were conducted in compliance with the January 2009 and June 2009 Board remands.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The February 2009 opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed, and the November 2009 VA opinion notes that the examiner reviewed the February 2009 VA examination report.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination and opinion are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Service Connection- In General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Presumptive Service Connection- Herbicide Exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term 'herbicide agent' means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma; chondrosarcoma; Kaposi's sarcoma, or mesothelioma, and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).   

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The appellant contends that he is entitled to service connection for a skin disorder, to include as secondary to exposure to Agent Orange.  For the reasons that follow, the Board concludes that service connection is not warranted.

A February 2009 VA examination report reflects that the appellant had eczema with most likely contact dermatitis.  Thus, the appellant has a current skin disability, satisfying the first element of service connection.  

The Board will first consider the presumption of herbicide exposure.  The appellant's DD Form 214 reflects that he served in the Republic of Vietnam from February 1969 to February 1970.  As such, it is presumed that he was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence does not exist to rebut that presumption.

Despite presumed exposure to an herbicide agent, eczema and contact dermatitis are not diseases for which presumptive service connection is warranted based on exposure to herbicides. Thus, service connection on this theory is not warranted.  However, as noted above, the appellant is not precluded from establishing service connection with proof of direct causation. 

A June 1968 pre-induction examination report reflects that the appellant's skin was normal.  The report indicates the appellant had a gunshot wound scar on his right forearm, but no other skin disorders were noted.  In a June 1968 report of medical history, the appellant denied having had skin diseases.  The appellant's service treatment records do not reflect that the appellant complained of or was treated for any skin disorders.  A June 1970 discharge examination report indicates that the appellant's skin was normal.  In a September 1970 report of medical history, the appellant denied having had skin diseases.  

A November 2005 private treatment record reflects that the appellant complained of a lump on his hands and finger for approximately one year.  He also reported that he had a right leg rash for 20+ years.  On physical examination, the physician noted that the appellant had a venous stasis type rash on his lower right leg.  The record indicated the appellant had a finger nodule, Dupuytren's Contracture and stasis dermatitis.  A February 2001 private treatment record indicates the appellant had onychomycosis.  Specifically, the appellant had fungal toenails of both feet.  

A March 2005 VA treatment record reflects that the appellant had multiple flat erythematous plaques on the anterior surface of the lower legs.  There was no warmth or drainage.  The diagnosis was dermatitis.  A firm non-tender nodule without erythema was noted on the distal tip of the right middle finger, along the medial edge o the fingernail.  Regarding the finger lesion, the diagnosis was a retained foreign body.  The physician advised that the appellant receive an oral antibiotic and finger soaks.  A May 2005 VA treatment record indicates that the appellant complained of a recurrent rash and swelling of the right lower leg.  He was also concerned about blue marks on his lower leg.  On physical examination, the appellant had an erythematous maculopapular rash with superficial excoriation but no open lesions.  

An April 2005 VA Agent Orange examination reflects that the appellant reported that he had a skin rash on both legs, which began in 1995.  The report indicates the appellant reported lumps on his fingers, also beginning in 1995.  He also reported a cyst on the medial aspect of the right gluteal region with no pain or discharge.  On physical examination, multiple nodules were noted on both palms along the flexor tendons of the middle and ring fingers.  A firm, non-tender nodule without erythema was noted on the distal tip of the right middle finger, along the medial edge of the fingernail.  In addition, multiple flat erythematous plaques were noted on the anterior surface of the lower legs.  

A September 2005 primary care telephone call record reflects that the appellant reported that he has been treated for a rash on his leg and lumps on his hands.  He stated that he was told the rash and lumps could be related to Agent Orange. 

The February 2009 VA examination report indicates that the appellant reported that three to four years after returning from Vietnam, he began to have a rash that was pruritic in nature in the right medial ankle.  He stated that over the years he had the rash off and on.  He stated that for the past 15 years, he has had a rash on his hands.  The appellant stated that periodically the rash will pustulate, but essentially he has a chronic, constant cracking and itching as well as burning on the dorsum of his hands, forearm and right lower extremity, without much in the way of involvement of the left lower extremity.  The appellant also reported that he has had a "fungus" in his toenails with bilateral thickening, and that he was given medications topically in the field, but now it is chronic and constant.  He reported that it does not have flare-ups and there are no systemic symptoms.  On physical examination, the appellant had onychomycosis of the right first, fourth and fifth toes, and the left first, second, fourth and fifth toes.  He had scattered macular excoriated areas of 2 x 3 cm on the dorsum of his hands, including the middle phalanx of the fourth and fifth digit of the right hand, the distal forearm, and the thenar eminences bilaterally.  They had some cracking, but overall were excoriated with mild scale.  Physical examination of the lower extremities demonstrated no lesions on the left extremity.  On the right, he had a long area of involvement at the medial tibial spine.  It was 20 x 5 cm, slightly scattered and not confluent but macular and erythematous with plaque and scale.  The diagnosis was eczema with most likely contact dermatitis.  

The February 2009 VA examiner noted that the appellant did not start to develop any eczema until three to four years after he left service.  The examiner also noted that the appellant has been a diesel mechanic and exposed to fuels and fumes that would cause a contact dermatitis in the same areas that he claims skin conditions, in essence his hands and forearms, where he would come into contact with caustic fuels and chemicals.  Therefore, the VA examiner found that the appellant's skin disorder was not at least as likely as not caused by herbicidal exposures.  The VA examiner stated that there was no current medical evidence or research that suggests there is a pathophysiologic link between these two issues.  Although the VA examiner did not provide an opinion concerning whether there was a direct nexus between the appellant's skin disability and service, the Board finds that the VA examination is adequate and probative concerning the opinion that the skin disorder was not at least as likely as not caused by herbicidal exposure as the VA examiner provided a rationale for his opinion.

In a statement received in March 2009, the appellant stated that he had had the rash on his leg since service.  He stated that he was given an ointment in the field by the medic, who handed it out as needed.  

A November 2009 VA opinion was provided by the physician who conducted the February 2009 VA examination.  The VA examiner noted that he reviewed the claims file.  The VA examiner again opined that the appellant had been a diesel mechanic and exposed to fuels and fumes that would cause a contact dermatitis in the same area that he claims skin disorders.  Furthermore, the VA examiner noted that in review of the service treatment records, he could not find that he was ever treated or evaluated for any skin complications that may have arisen or began in service.  Therefore, the VA examiner opined that the appellant's skin disorder is not at least as likely as not related to or caused by any skin disorders in service as there are none that were found or treated at that time.

The Court has held that it is the factually accurate, fully articulate, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the February 2009 VA examination and November 2009 opinion to be probative.  They are based on a thorough review of the claims file and considered the medical records and lay statements.  The VA examiner also provided a discussion of the facts and a rationale.  

The appellant has contended that his skin disability is related to service.  Although a lay person may be competent to report the etiology of a skin disability, it is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion, the Board finds that the probative value of any such opinion is outweighed by that of the February 2009 and November 2009 VA examiner, who has education, training and experience in evaluating the etiology of a skin disability.  The VA examiner reviewed the appellant's claims folder and opined that it was not at least as likely as not that the appellant's skin disability was related to exposure to herbicides or service.  

Service connection may be granted upon a showing on continuity of symptomatology.  In a letter received in March 2009, which the appellant stated he sent in August 2005, he stated that he has had the rash on his leg since he was in Vietnam.  The appellant is competent to report that he has had symptoms of a skin disability since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  However, there is no evidence of a skin disorder in the appellant's service treatment records or discharge examination report.  The April 2005 Agent Orange examination report indicates that the appellant reported that he had a rash on his legs since 1995.  A November 2005 private treatment record indicates that the appellant reported that he had a right leg rash for 20+ years.  The February 2009 VA examination report reflects that the appellant reported that he began to have a rash three to four years after returning from Vietnam.  Not-Tsoo-Gah-Nee Indian Health Service records from 1974 to 2001 do not reflect that the appellant had any complaints of or was treated for a skin disorder.  The first record referencing a skin disorder is a February 2001 record noting that the appellant had onychomycosis of the feet, dated more than 30 years after service.  The first record of the rash on the appellant's leg is the March 2005 VA treatment record.  The lapse of time between separation from service and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  As the record indicates that the appellant has reported conflicting statements concerning the onset of his skin disability, and there is no medical evidence of a skin disability prior to 2001, the Board finds that the appellant's assertion of continuity of symptoms since service is less than credible.  

Based on the evidence discussed above, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for a skin disability.  The February 2009 VA examiner found that the appellant's skin disorder is not at least as likely as not caused by exposure to herbicides.  In the November 2009 opinion, the VA examiner opined that the skin disorder is not at least as likely as not related to or caused by any skin disorders in service.  As discussed above, the Board finds the VA examiner's opinions to be probative as they are based on a thorough review of the claims file, considered the medical records and lay statements, and included a rationale.  Although the Veteran contends that his skin disorder is related to service, as discussed above, as a lay person, he is not competent to provide an opinion as to the etiology of a skin disability.  There is no evidence of a nexus between the skin disability and service.  Although the appellant has asserted that he has had a skin disability since service, for the reasons discussed above, the Board finds the appellant's assertion of continuity of symptoms to be less than credible.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as secondary to exposure to Agent Orange, is denied.


REMAND

The Board finds that in regard to the appellant's claim for service connection for a lung disorder, to include secondary to exposure to Agent Orange, there has not been compliance with the mandates of the Board's January 2009 and June 2009 remands.  The Court has stated that compliance by the Board or the agency of original jurisdiction is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the January 2009 remand, the Board requested that the appellant be seen for a VA pulmonary examination to determine the nature and etiology of any current lung disorder.  The VA examiner was instructed to provide a rationale for all opinions offered.  The appellant was seen for a VA examination in February 2009.  In a June 2009 remand, the Board found that although the VA examiner provided an adequately supported opinion as to whether the appellant's lung disorder is related to Agent Orange exposure, the examiner did not provide an opinion as to whether the appellant's lung disorder is otherwise related to service.  Consequently, the Board remanded the claim for a VA opinion as to whether it is at least as likely as not that the appellant's currently shown lung disorder is related to or had its onset during active service.

The VA examiner who conducted the February 2009 VA examination provided a VA opinion in November 2009.  In regard to the appellant's lung disorder, the VA examiner stated that "the initial opinion stands that the [V]eteran 'was diagnosed with this in the age range of 30 to 50, which is the age that it is commonly diagnosed.  Without any known pathology or pathophysiology between herbicidal exposure and development of alveolar proteinosis, one would say that his alveolar proteinosis is not caused by herbicidal exposure.'  Additionally, in review of the records it is not at least as likely as not caused by or related to any event that the VA examiner could find in service or treatment that he received therof in service."  However, the VA examiner did not provide a rationale for the opinion.  The June 2009 Board remand specifically requested that the examiner provide a complete rationale for all opinions expressed.  Consequently, the Board finds that the November 2009 opinion is inadequate and the issue must be remanded for a new VA opinion with a complete rationale.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2009 and November 2009 VA examiner for a follow-up opinion.  If that examiner is not available, refer the claims file to another appropriate individual.  The examiner should review the record in its entirety, including this Remand.  Such review should be noted in the examination report.

The examiner is asked to express an opinion as to whether it is at least as likely as not, i.e. a 50 percent probability or greater, that the appellant's currently-shown lung disorder is related to or had its onset during active service.   A complete rationale must be provided for all opinions expressed. 

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  


2. Thereafter, readjudicate the issue on appeal of entitlement to service connection for a lung disorder, to include as secondary to exposure to Agent Orange.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


